Citation Nr: 0119734	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  00-06 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for left knee status 
postoperative medial collateral ligament reconstruction with 
residual instability, post traumatic arthritis, currently 
evaluated as 20 percent disabling under Diagnostic Code 5257.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

J. Michael Owens, Associate Counsel



INTRODUCTION

The appellant had active service from November 1967 until 
November 1970 and from May 1977 until February 1979.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi which continued the 20 percent rating for the 
appellant's left knee disability.

The Board notes that the appellant indicated, in his March 
2000 VA Form 9, that he wanted a hearing before a Member of 
the Board in the form of a video-conference hearing.  
However, the appellant failed to appear for his 
videoconference hearing scheduled at the RO for June 27, 
2001.  Therefore, the case is now ready for appellate review.


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the appellant's appeal has been obtained by the RO.

2.  The appellant's left knee disability is currently 
manifested by subjective complaints of constant pain.

3.  The appellant's left knee disability necessitates the 
daily wearing of a steel hinged knee brace.

4.  The appellant reports generalized tenderness of the left 
knee.

5.  Inspection of the left knee reveals evidence of scarring 
without tenderness, pain, ulceration, or limitation of 
function due to the scarring.

6.  Inspection of the left knee reveals a slight increase of 
fluid within the suprapatellar bursa.

7.  Valgus and varus instability is present at both full 
extension and 30 degree flexion.

8.  The appellant presents anterior and posterior laxity and 
crepitance to range of motion.

9.  The appellant has a range of motion in his left knee of 0 
(zero) degrees of extension and 98 degrees of flexion, with 
pain suffered at 0 (zero) and 88 degrees respectively.

10.  X-rays reveal small calcified deposits in the soft 
tissue adjacent to the left distal demur on the medial 
aspect.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
status postoperative medial collateral reconstruction of the 
left knee with residual instability of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 C.F.R. §§ 3.102, 
3.321, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.31, 
4.41, 4.45, 4.59, 4.71, Diagnostic Codes 5256, 5257, 5258, 
5259, 5260, 5261 (2000); VAOPGCPREC 23-97 (July 1, 1997, 
revised July 24, 1997) and VAOPGCPREC 9-98 (August 14, 1998), 
62 Fed. Reg. 63604 (1997) (Precedent Opinion of the General 
Counsel of the VA).

2.  The criteria for a separate rating of 10 percent, and no 
higher, for post traumatic arthritis of the left knee have 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 C.F.R. §§ 3.102, 
3.321, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.31, 
4.41, 4.45, 4.59, 4.71, Diagnostic Codes 5003, 5010; 
VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997) and 
VAOPGCPREC 9-98 (August 14, 1998), 62 Fed. Reg. 63604 (1997) 
(Precedent Opinion of the General Counsel of the VA).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An increased evaluation for the appellant's postoperative 
medial collateral reconstruction of the left knee with 
residual instability of the left knee under Diagnostic Code 
5257, or any other diagnostic code, is denied.  

However, a separate 10 percent rating for the service-
connected post-traumatic arthritis of the left knee, based on 
x-ray findings of arthritis with limited painful motion, is 
granted.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they were raised by the appellant, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole-recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  All pertinent evidence 
for the appeal period will be considered.  The most current 
evidence of the present levels of disability includes the 
reports of VA medical treatment through 1999; the report of 
the May 1999 VA medical examination; and various statements 
submitted to the VA since the commencement of this claim.

In every instance where the schedule does not provide a 0 
(zero) percent evaluation for a diagnostic code, a 0 (zero) 
percent evaluation shall be assigned when the requirements 
for compensable evaluation are not met.  38 C.F.R. § 4.31.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 
7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased. 38 C.F.R. § 4.59.

In April 1979, the RO granted service connection for post-
operative medial collateral reconstruction of the left knee 
with residual stability and mild post-traumatic arthrosis and 
assigned a 10 percent rating under Diagnostic Code 5257.  The 
RO, in December 1989, increased the award to 20 percent 
(effective October 1988).  The 20 percent rating under 
Diagnostic Code 5257 has remained in effect to the present.  

The appellant's service medical records indicate that in 
August of 1978, while serving on active duty, he suffered a 
grade III tear of the medial collateral ligament of the left 
knee with the anterior cruciate ruptured.  Later that same 
month, the appellant underwent medial collateral ligament 
reconstruction with pes anserinus transfer and excision of 
the anterior cruciate ligament.

Following his release from service, the appellant underwent 
several VA medical examinations, to include an examination in 
May 1999.  In this examination, the appellant arrived wearing 
a knee brace.  He had slight limping of gait.  The appellant 
has a medial scar from the aforementioned surgical procedure.  
The physician found slight increased fluid within the 
suprapatellar bursa.  There was generalized tenderness to 
palpitations both medially and laterally with some tenderness 
on deep palpitation below the kneecap.  Posterior to the 
knee, there was some tenderness on pressure against the 
posterior capsule.  Valgus and varus instability was present 
at both full extension and 30 degree flexion.  There was also 
anterior and posterior laxity and there was crepitance to 
range of motion.  

X-ray results from the same date indicated small calcified 
densities in the left distal femur on the medial aspect, 
which the evaluator indicated could be from previous trauma.  
No other significant abnormalities were found.

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 .  The Court has held that a claimant may not 
be compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  The Court 
has acknowledged, however, that when an appellant has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Under 38 C.F.R. § 4.71a, disability of the knee and leg is 
rating under diagnostic codes 5256 through 5263.  The Board 
notes that several diagnostic codes pertaining to the knee 
are not applicable in this case.  The appellant does not have 
ankylosis of his left knee; accordingly, an evaluation under 
Diagnostic Code 5256 is not appropriate.  Review of the 
medical evidence of record indicates that Diagnostic Code 
5259 is not for application because the appellant has not 
undergone removal of the semilunar cartilage.  As there is no 
objective clinical evidence of dislocated semilunar 
cartilage, Diagnostic Code 5258 is not for application.  
Similarly, Diagnostic Code 5263 does not apply, as the 
veteran does not have genu recurvatum.  As there is no 
impairment of the tibia or fibula, Diagnostic Code 5262 is 
also not applicable.

The remaining possibly applicable diagnostic codes are 
Diagnostic Code 5257, under which the veteran is currently 
rated, as well as Diagnostic Codes 5260 and 5261, which are 
for limitation of flexion and extension of the leg, 
respectively.

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
appellant must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2000).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the diagnostic codes, an evaluation of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Diagnostic Code 5003.  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  38 
C.F.R. § 4.45(f).  

The current 20 percent rating under Diagnostic Code 5257 is 
assigned for moderate recurrent subluxation or lateral 
instability.  A 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability.

At the most recent VA examination, in May 1999, valgus and 
varus instability was present at both full extension and 30 
degree flexion.  There was also anterior and posterior 
laxity.  As described, it does not appear to approach severe 
recurrent subluxation or lateral instability.  Consequently, 
it does not support a higher rating under Diagnostic Code 
5257.

Nonetheless, the Board must consider whether separate 
compensable evaluations are warranted.  In particular, as 
service connection is in effect for post traumatic arthritis 
of the same knee, consideration must be given, under 
VAOPGCPREC 23-97, to a separate rating for this aspect of the 
service-connected left knee disability.

As stated above, Diagnostic Code 5260 covers limitation of 
flexion of the leg and Diagnostic Code 5261 covers limitation 
of extension of the leg.  The normal range of motion of the 
knee is 0 (zero) degrees of extension to 140 degrees of 
flexion.  38 C.F.R. Part 4, Plate II.  The most recent 
examination report shows that the appellant was able to flex 
the left knee to 98 degrees and extension was to 0 (zero) 
degrees.  A rating of 10 percent is assigned for flexion 
limited to 45 degrees or extension limited to 10 degrees.  
Therefore, the limitations of flexion and extension reported 
in recent examination and treatment records would be 
noncompensable under Diagnostic Codes 5260 and 5261.

Although the May 1999 x-ray report did not refer specifically 
to degenerative changes, the report of the January 1998 VA 
examination stated that x-rays of the left knee from December 
1997 and January 1998 showed severe degenerative changes.  In 
addition, the May 1999 examination report, and the January 
1998 examination report, noted some increased fluid in the 
infrapatella bursa or generalized swelling without active 
effusion, respectively.  Pain on motion was also noted.  
Under Hicks v. Brown, 8 Vet. App. 417 (1995), the Court noted 
that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful a 
motion of a major joint or group of minor joints caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Therefore, with 
x-ray evidence of degenerative changes and objective 
demonstration of painful, but not limited, motion of the 
affected joint, a 10 percent rating would be applied to the 
joint under Diagnostic Code 5003.  The findings in the 
reports of examination and treatment support the assignment 
of a separate 10 percent rating under Diagnostic Code 5010-
5003 for traumatic arthritis of the left knee on the basis of 
x-ray evidence of degenerative changes, plus painful motion 
supported by objective findings.  A higher evaluation would 
not be supported, however, on the basis of limitation of 
motion under Diagnostic Codes 5260 or 5261, as the 
requirements for a 10 percent rating, much less a higher 
rating, under either diagnostic code have not been met.   

As the appellant underwent surgery during service the Board 
has also considered whether the surgical scars warrant 
separate compensable evaluations.  Residual superficial 
scarring resulting from the injury must be poorly nourished 
with repeated ulceration, or tender and painful on objective 
demonstration for a 10 percent rating.  38 C.F.R. Part 4, § 
4.117, Diagnostic Codes 7803, 7804.  Scars, other than 
disfiguring facial scars, residuals of second or third degree 
burns, or scars that are poorly nourished, etc., are rated on 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Part 4, Diagnostic Code 7805.  The record as a whole 
does not show that the post surgical scars are productive of 
functional impairment, nor otherwise disabling.  The claims 
file does not indicate that the appellant has ever complained 
of scarring residuals.  As the scars have not been shown to 
result in functional limitation of the left knee, a separate 
rating is not warranted.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

An extraschedular evaluation is not warranted for the 
appellant's service-connected left knee disability at issue 
in this case since the evidence does not show that it 
presents an unusual or exceptional disability picture.  
38 C.F.R. § 3.321(b)(1).  Significantly, the left knee 
disability has not required any post-service period of 
hospitalization and the left knee disability has not, in and 
of itself, markedly interfered with employment.  There is no 
credible, competent evidence indicating a greater degree of 
functional loss attributable to the left knee disability than 
that commensurate with the respective assigned rating.  
Therefore, the regular schedular standards, with the 
evaluation currently assigned, adequately compensates the 
appellant for any adverse industrial impact caused by his 
left knee disability.

In addition, the Board is satisfied that all relevant facts 
with respect to the appellant's claim for increased 
compensation for a left knee disability have been properly 
developed and that no useful purpose would be served by 
remanding said issue with directions to provide further 
assistance to the appellant.  There is no indication that 
more recent, relevant medical records exist that would 
indicate a greater degree of severity with respect to the 
left knee disability than those already of record would.  
Thus, the Board concludes that the evidence is sufficient for 
reaching a fair and well-reasoned decision with respect to 
the issue on appeal, and that the duty to assist appellant 
has been satisfied.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  However, in this case, even 
though the RO did not have the benefit of the explicit 
provisions of VCAA, VA's duties with respect to the 
appellant's claim have been fulfilled.

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish a higher rating in the Statement of 
the Case (SOC).  The Board finds that the discussions in the 
rating decisions, the SOC and RO letters sent to the 
appellant in effect informed the appellant of the information 
and evidence that would needed to substantiate a claim and 
complied with VA's notification requirements.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).


ORDER

An increased evaluation for the appellant's postoperative 
medial collateral reconstruction of the left knee with 
residual instability of the left knee is denied.

A separate 10 percent rating for the service-connected 
degenerative joint disease of the left knee, bases on x-ray 
findings of arthritis with limited painful motion, is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

